Title: To James Madison from Thomas Appleton, 7 January 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn Jan 7th. 1807

I have now the honor to inclose you a list of American Vessels sail’d from this port during the last Six months; as likewise, my account of disbursements, (with all their attendant Vouchers) to Sick, and otherwise distress’d Seamen for the same period.  In the month of October the brig ’light horse’, John Quin master of Boston, was driven on the Southern Coast of Tuscany, on her passage from hence to Sicily: the Vessel was lost but the crew were sav’d; and I have since procur’d passages for them in divers vessels bound to the U:States.  As Capn. Quin had concluded to return immediately to Boston, he declin’d delivering into my hands the register and other papers, inasmuch as the law leaves him this liberty.  On the third December the Brig Caroline Capt. Drew was stranded at the entrance of this mole, when the cargo was totally lost; but the Vessel, I presume, will be recover’d.  In the month of September, the ship Calpe, Richard Jones Master of Norfolk in Virginia, was taken by a british privateer and convey’d to Malta, while on her passage from hence to Barcelona.  The goods on board this vessel were altogether Neutral, and even Some part of them, belonging to Americans, and her papers in correct order.  This it seems, has had no avail.  The Vessel has been unloaded, and discharg’d, and the cargo sequester’d without discrimination of the proprietors.
On the 27th. of October the ship Serpent, Elisha Russell Master of Baltimore, was driven on rocks in the harbour of Tripoli in Africa, when the vessel was totally lost.  The crew have since return’d to this port, and at the expiration of their quarantine, I shall procure passages for them to the U:States.
I should not trouble you, Sir, with a relation of the following fact, if it had terminated without any unpleasant issue; but I am induc’d to give it place here from an apprehension that it may be represented with that kind of colouring, which the passions and feelings of the parties, are liable to give to events, in which they are both the actors, and the sufferers.  A few days since a dispute arose at an inn between Capt: Stuart of the Brig Humbird of Baltimore, and a Mr: Boy’d Clerk to Captain Porter of the U: States schooner the Enterprise, the result of which appears to have been, that Mr. Boy’d challeng’d Mr. Stuart, who declin’d such modes of conciliation; and on the following day appear’d at the corners of the Streets, a libel written by Mr. Boy’d in our language, and in terms similar on such occasions.  In short, Sir, they met in the great street of the city, and on Mr: Stuart’s shewing with his cane some menacing Signs, Mr. B. drew his dirk, and the former then took from his pocket a pistol: however no blood was spilt.
As the governor is inform’d of every event, so this came to his Knowledge: and the libel was taken down by the constable and deliver’d to him.  His excellency applied immediately to me, requiring Satisfaction for the violation offer’d to the laws of the Country: and which he added, must be an arrestation of the parties.  On Capt. Porter’s offering to put under arrest Mr. Boyd on board the Enterprise for two days, and that Mr. Stuart should surrender himself a prisoner in the appartments of the Sheriff for six hours, he was finally appeas’d; and thus terminated this unpleasant business
I can only add, that the Governor on this occasion shew much indulgence; for most assuredly, had the offence been committed by subjects, their punishment would not have been short of a months detention in the common prison.
Since my arrival in this country I have ever Consider’d it one of the most important parts of my duty, to be particularly attentive that no persons in my district should avail himself, either from a similarity of language, or by otherwise imposing on the facility of any Citizens of the U:States here, to procure documents, by which they might legally require from me passports as being american Citizens; and I beleive in this endeavour I have in all Cases succeeded: excepting perhaps, in Some instances with Sailors, which are circumstances of not much public import, and extremely difficult to prevent deception.
In the month of November, Mr. Timmins an english merchant of Naples, made application to me for a passport, to proceed thro’ Paris to London; and grounding his claims, on one he had receiv’d from an italian Authority at Naples, unacknowledg’d by the consul, tho’ purporting him to be a Citizen of the U:States.  Knowing full well that this gentleman emigrated with his father in the earliest stage of our Revolution, I declin’d acceeding to his request; and by the following post I wrote Mr. Degen Consul of Naples on this subject; a copy of which I now enclose you.  In the mean time, Mr. Timmins Set forward for Paris, not judging it necessary, as I have since learnt to write Mr. Degen, as he assur’d me should do.  The measures of the present government become daily more energetic, and their watchfulness over british Subjects requires on my part the utmost vigilance, and Attention, to prevent impositions.
In the course of the last month, I made application to the Governor of Leghorn, in Conjunction with the french Consul, in order to procure his mediation with the Queen Regent, that the half term of quarantine impos’d on Vessels to perform, in the open roads, might either be abolish’d, or at least diminish’d, during the winter months; for, from November to February, prevail the most impetuous gales from the S: West; and in the last we experienc’d, every vessel was driven on shore, excepting two american.
In our petition, we were strongly Seconded by the french minister who on all occasions is Singularly well dispos’d towards me: but the truth is, that the dread of a Second contagion, countervails all reasoning on the Subject; and of course, our hopes of a diminution, are for the present totally Suspended.
I have mentioned in my former letters a change in this government, as an event highly probable; and in this opinion I am now still more confirm’d but the breaking out anew of the war on the continent, has for the present turn’d the immediate Attention of the Emperor of france to objects of greater importance, and the ordinary course of affairs is still conducted by the Queen Regent.  Already thro’ the influence of the french minister has commenc’d a change in some of the principal officers of administration, and it appears very certain, that no one will be employ’d in future who is not known to be friendly dispos’d towards the approaching reform.  The late decree of the Emperor which respects british subjects and property, is already acceeded to by her majesty; tho’ temper’d with more moderation, than is discoverable in most parts of the french dominions.
In the kingdom of Naples there is a degree of calm, and of quietude, which will be scarcely credited by those who read only the british accounts of the State of Calabria,  the opinion, I in the beginning entertain’d, has been fully realiz’d, to wit, that the unqualified measures of the french would shortly disperse those who were openly inimical, and compel the british forces to retire to Sicily.  All the principal leaders of revolt, have been either slain in skirmishes, or hang’d in the public squares of Naples; and of those few miserable men who still remain in arms, they are rather view’d as robbers, than as soldiers fighting under any Standard, who suddenly fall on the unguarded inhabitants of isolated places, and afterwards retire to the forests.  Accept Sir the Assurances of respect with which I have the honor to be Your Most Obt: Servant

Th: Appleton

